I will do no more than state. in barest outline the reasons why I disagree with the determination of the majority in this case.  I am of the view:
(1) That the defendant allowed plaintiff a smaller discount than the purchase orders clearly called for;
(2) That through negligence on the part of employees of plaintiff, this mistake was not discovered; *Page 584 
(3) That there were overpayments by plaintiff aggregating the sum of these disallowed discounts;
(4) That plaintiff has made a case of money paid out by mistake.  Mistake of fact was defined in the recent case of Grand Trunk Western R. Co. v. Lahiff, 218 Wis. 457,261 N.W. 11.  The court there adopted Mr. Pomeroy's definition.  See Pomeroy, Eq. Jur. sec. 839:
"An unconscious ignorance of forgetfulness of the existence or nonexistence of a fact, past or present, material to the contract."
It appears to me that the facts of this case fall within the definition.  Plaintiff did not, conscious of its ignorance, pay the bills with the intention of waiving all inquiry into or investigation of the facts.
As I read the evidence, what happened in this case was that the purchasing agent, either through carelessness, lack of familiarity with or misinterpretation of the plain provisions of the purchase orders approved the bills as to their price and discount features, and that the paying officer relied upon the checkup of the subordinate and issued checks in accordance with the bills and on the assumption of their correctness.  It seems to me that it needs no extended discussion to establish that this was negligence, but it seems to me that there was also an "unconscious ignorance" of the facts.  I think it will not do to relegate this mistake to the field of law because if I am correct concerning the purchase orders the matter of conforming to them did not involve the application of legal principles of construction.  The mistake was mutual because, giving to defendant the assumptions of innocence and good faith to which it is entitled, it rendered the bills as a result of mistaken application of the provisions of the contract.  As pointed out in Grand Trunk Western R. Co. v. Lahiff, supra, the fact that plaintiff's ignorance was the result of its negligence is not material, at least unless defendant has so changed its position because of plaintiff's negligent conduct as to make *Page 585 
it inequitable at this time to grant relief to plaintiff.  See Restatement, Restitution, sec. 59.  I discover no evidence of a change of position on defendant's part and, furthermore, defendant's erroneous billing contributed as substantially to plaintiff's mistake as did the latter's negligence.
The contention that there was an account stated should, I think, be rejected.  The contention is based on the following cases:  Hawley v. Harran, 79 Wis. 379, 48 N.W. 676;Preston v. LaBelle View Corp. 192 Wis. 168, 212 N.W. 286;Jones v. De Muth, 137 Wis. 120, 118 N.W. 542; andRipley v. Sage L.  I. Co. 138 Wis. 304, 119 N.W. 108.  Defendant correctly states the doctrine of these cases to be that where parties have had mutual dealings and one renders to the other a statement purporting to set forth all the items of indebtedness on the one side and credits on the other, and the account so rendered is not objected to within a reasonable time, it becomes an account stated and cannot afterwards be impeachedexcept for fraud and mistake.  This case, of course, does not involve suit upon an unpaid statement of an account which has stood without objection for an unreasonable period of time.  In this case there were prompt payments of the account in due course of business and the attempt here is to recover money paid under mistake of fact.  In no instance did the account stand for such a long period of time as to put it beyond dispute.  Furthermore, an account stated may be impeached in any case for mistake and even if this were a case of account stated, the mistakes which I have heretofore set forth, would be sufficient to impeach it.
However, it seems to me that the doctrine of account stated cannot be injected into cases where there has been a prompt payment under mistake of fact without destroying the whole doctrine of payment under mistake.
For the foregoing reasons I think the judgment should be affirmed.
I am authorized to state that Mr. Justice FAIRCHILD concurs in this opinion. *Page 586